Title: James Carver to Thomas Jefferson, 12 February 1813
From: Carver, James
To: Jefferson, Thomas


          
            Sir Phia Feby 12th 1813.
            When the enclosed paper was drawn up by Dr Rush for Signature by the Inhabitants of this City,—it was Contemplated to address you,—& the accompanying Letter was accordingly written,—but my friends at that time being Sanguine that there would be no difficulty in raising a thousand dos for the introduction of so Useful a branch of Science. It was thought best not to trouble You, & the letr was laid over.—But my passage being taken in the present Cartel,—& my pasports already sent on to Dr Rush—& the subscription money falling short of what was anticipated—I am now induced to put my former resolution into Effect—under the Confidence that It’s importance would be readily Seen by You—& presuming at the same time that you are still as warm in that benevolence, & patriotic ardour for the promotion & introduction of every useful branch of Science that You would not suffer an object promising such national utility to this Country to fall through for the Sake of a Trifling Sum. If therefore I am not deceived in the hope I have entertained. I shall feel Gratiful for Yr Subscription, for the furtherance of an Object—for which, as an Indivudial I have my Self made very Considerable Sacrifices.
            It was Said that the Cartel would Sail on or about the 20 Inst but in all probability will not positively not go—till 4th March—. Any Subscription therefore that Yrself or any of Yr friends may wish to Subscribe will be thankfully Received by Dr Rush—or Ruben Haines, the Gentleman whose name is on the subscription paper & who has been the principle promoter of this Importance Object.
            I am Sir, Yr most respectful and very Obdt servtJs Carver.
          
          
          
            —many Yrs. master of Civil & military Equitation in the East Indies—& the person who in 1808—made application to the Govt of the United states for such an appointment.
            NB It is understood by Haines & myself—that whatever subscriptions may be sent on—that they will be returned by him in Case the Cartel sh’d no go
          
        